PER CURIAM.
Ordered appeal herein argued by Mr. O. P. Soares, counsel for appellant, and by Mr. John E. Parks, Asst. Pub. Prosecutor, counsel for appellee, and submitted to the court for consideration and decision, with leave to counsel for appellant to file certified copy of bill of particulars, counsel stipulation that the bill of particulars does not contain a description of the check in issue. It is further orderéd that the judgment of the Supreme Court of Hawaii in this cause be affirmed, that a judgment be filed and entered accordingly and that the mandate issue as provided by Rule 28.